 

Exhibit 10.5

 

N O N Q U A L I F I E D  S T O C K  O P T I O N  C E R T I F I C A T E

2019 Senior Executive Officer Award

Non-transferable

G R A N T  T O

[●]

(“Optionee”)

 

the right to purchase from CommScope Holding Company, Inc. (the “Company”)

[●] shares (the “Shares”) of its common stock, par value $0.01 (the “Common
Stock”), at the price of $[●] per share (the “Exercise Price”).

This Option is granted pursuant to and subject to the provisions of the
CommScope Holding Company, Inc. Amended and Restated 2013 Long-Term Incentive
Plan (the “Plan”) and to the terms and conditions set forth on the following
pages (the “Terms and Conditions”). By accepting the Option, Optionee shall be
deemed to have agreed to the Terms and Conditions, including the restrictive
covenants included in Appendix A to this Award Certificate, and the Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.  For purposes of this Award Certificate and
the following Terms and Conditions, “Employer” shall mean the Affiliate that
employs Optionee (to the extent Optionee is not directly employed by the
Company).

 

 

Time-Vesting Options:  [●] (50%)

 

Performance-Vesting Options: [●] (50%)

 

The Time-Vesting Options and the Performance-Vesting Options may be referred to
herein collectively as the “Option.”

 

IN WITNESS WHEREOF, CommScope Holding Company, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

CommScope Holding Company, Inc.

By:

Frank B. Wyatt, II

Senior Vice President

 

Grant Date:  May 15, 2019

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1. Vesting of Time-Vesting Options. Unless vesting is accelerated as provided in
the Plan, the Time-Vesting Options will vest and become exercisable on the
earliest to occur of the following (each, a “Vesting Date”):

(a)

as to 20% of the Time-Vesting Options on each of March 1, 2020, March 1, 2021,
March 1, 2022, March 1, 2023 and March 1, 2024, subject to Optionee’s Continuous
Service on the applicable Vesting Date;

(b)

as to all of the Time-Vesting Options, on the termination of Optionee’s
Continuous Service due to death or Disability;

(c)

as to the following amount, on the termination of Optionee’s Continuous Service
due to Qualifying Retirement, provided such termination occurs on or after March
1, 2020:

(i)as to 20% of the Time-Vesting Options if Optionee’s Qualifying Retirement
occurs on or after March 1, 2020 but before March 1, 2021;

(ii)as to 40% of the Time-Vesting Options if Optionee’s Qualifying Retirement
occurs on or after March 1, 2021 but before March 1, 2022; and

(iii)as to all of the Time-Vesting Options if Optionee’s Qualifying Retirement
occurs on or after March 1, 2022;

(d)

as to all of the Time-Vesting Options, on the occurrence of a Change in Control,
unless the Time-Vesting Options are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control;
or  

(e)

as to all of the Time-Vesting Options, if the Time-Vesting Options are assumed
by the surviving entity or otherwise equitably converted or substituted in
connection with a Change in Control, on the termination of Optionee’s employment
by the Employer without Cause or Optionee’s resignation for Good Reason within
two years after the effective date of the Change in Control.

For purposes of this Award Certificate, “Retirement” shall mean any termination
of Optionee’s Continuous Service (other than for Cause or on account of
Optionee’s death or Disability) after (i) attainment of age 65 (“Normal
Retirement”), or (ii) attainment of age 55 and completion of at least ten (10)
years of service with the Company (“Early Retirement”), or (iii) attainment of
age 60 and completion of at least ten (10) years of service with the Company
(“Qualifying Retirement”).

If Optionee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b), (c), (d) or (e) above, Optionee shall
forfeit all right, title and interest in and to the then unvested portion of the
Time-Vesting Options as of the date of such termination and the unvested portion
of the Time-Vesting Options will expire immediately without further
consideration or any act or action by Optionee.

2. Vesting of Performance-Vesting Options. Unless vesting is accelerated as
provided in the Plan, the Performance-Vesting Options will vest as follows
(each, a “Vesting Date”).    

(a) Annual Performance-Based Vesting. Up to 20% of the Performance-Vesting
Options shall be eligible to vest and become exercisable with respect to each of
Fiscal Years 2019, 2020, 2021, 2022 and 2023 (each, a “Performance Year”), as
follows (such vesting, the “Annual Performance-Based Vesting”), provided
Optionee is then still providing Continuous Service to the Company or any
Affiliate or has met the applicable Qualifying Retirement conditions under
Section 2(c)(iii):  

 

(i)

0% of the Performance-Vesting Options shall vest if the Committee determines
that Adjusted EBITDA for the applicable Performance Year is less than “Minimum
Adjusted EBITDA,” as set forth in Appendix B to this Award Certificate;

 

(ii)

5% of the Performance-Vesting Options shall vest if the Committee determines
that Adjusted EBITDA for the applicable Performance Year is equal to Minimum
Adjusted EBITDA;

(iii) Between 5% and 10% of the Performance-Vesting Options shall vest if the
Committee determines that Adjusted EBITDA for the applicable Performance Year is
between Minimum Adjusted EBITDA and “Target Adjusted EBITDA,” as set forth in
Appendix B to this Award Certificate (the portion of the Performance-Vesting
Options that shall vest and become exercisable in the applicable Performance
Year being determined by the Committee to the nearest tenth of a percentage
point using linear interpolation);

 

(iv)

10% of the Performance-Vesting Options shall vest if the Committee determines
that Adjusted EBITDA for the applicable Performance Year is equal to Target
Adjusted EBITDA;

(v) Between 10% and 20% of the Performance-Vesting Options shall vest if the
Committee determines that Adjusted EBITDA for the applicable Performance Year is
between Target Adjusted EBITDA and “Stretch Adjusted EBITDA,” as set forth in
Appendix B to this Award Certificate (the portion of the Performance-Vesting
Options that shall vest and become exercisable in the applicable Performance
Year being determined by the Committee to the nearest tenth of a percentage
point using linear interpolation);

(vi) 20% of the Performance-Vesting Options shall vest if the Committee
determines that Adjusted EBITDA for the applicable Performance Year is equal to
or exceeds Stretch Adjusted EBITDA.

(b) Cumulative Performance-Based Vesting. Except as provided below, the
Performance-Vesting Options which fail to become vested and exercisable due to
failure to meet performance goals under Section 2(a) (“Carry-Forward Options”)

2

--------------------------------------------------------------------------------

 



shall be eligible for vesting each Performance Year, other than the 2019
Performance Year, in accordance with this Section 2(b) (such vesting, the
“Cumulative Performance-Based Vesting”), provided Optionee is then still
providing Continuous Service to the Company or any Affiliate or has met the
applicable Qualifying Retirement conditions under Section 2(c)(iii):

 

(i)

0% of the then-outstanding Carry-Forward Options shall vest if the Committee
determines that Cumulative Adjusted EBITDA for such Performance Year and all
previous Performance Years is less than “Minimum Cumulative Adjusted EBITDA,” as
set forth in Appendix B to this Award Certificate;

 

(ii)

25% of the then-outstanding Carry-Forward Options shall vest if the Committee
determines that Cumulative Adjusted EBITDA for such Performance Year and all
previous Performance Years is equal to Minimum Cumulative Adjusted EBITDA;

(iii) between 25% and 50% of the then-outstanding Carry-Forward Options shall
vest if the Committee determines that Cumulative Adjusted EBITDA for such
Performance Year and all previous Performance Years is between Minimum
Cumulative Adjusted EBITDA and “Target Cumulative Adjusted EBITDA,” as set forth
in Appendix B to this Award Certificate (the portion of the Carry-Forward
Options that shall vest and become exercisable in the applicable Performance
Year being determined by the Committee to the nearest tenth of a percentage
point using linear interpolation);

 

(iv)

50% of the then-outstanding Carry-Forward Options shall vest if the Committee
determines that Cumulative Adjusted EBITDA for such Performance Year and all
previous Performance Years is equal to Target Cumulative Adjusted EBITDA

(v) between 50% and 100% of the then-outstanding Carry-Forward Options shall
vest if the Committee determines that Cumulative Adjusted EBITDA for such
Performance Year and all previous Performance Years is between Target Cumulative
Adjusted EBITDA and “Stretch Cumulative Adjusted EBITDA,” as set forth in
Appendix B to this Award Certificate (the portion of the Carry-Forward Options
that shall vest and become exercisable in the applicable Performance Year being
determined by the Committee to the nearest tenth of a percentage point using
linear interpolation);

(vi) 100% of the then-outstanding Carry-Forward Options shall vest if the
Committee determines that Cumulative Adjusted EBITDA for such Performance Year
and all previous Performance Years is equal to or exceeds Stretch Cumulative
Adjusted EBITDA.

Notwithstanding anything to the contrary, in no event shall more than 100% of
the Performance-Vesting Options vest and become exercisable pursuant to this
Option.

(c)

Certification and Vesting Date. The Performance-Vesting Options will vest and
become non-forfeitable on the earliest to occur of the following (each, a
“Vesting Date”):

 

(i)

Annual Performance-Based Vesting and Cumulative Performance-Based Vesting for a
given Performance Year, if any, shall occur on the date on which the Committee
determines the Company’s Adjusted EBITDA for such Performance Year (or
Cumulative Adjusted EBITDA for such Performance Year and all previous
Performance Years, as the case may be) and certifies the level of vesting
pursuant to Section 2(a) or Section 2(b), as applicable (each, a “Certification
Date”), provided Optionee is still providing Continuous Service to the Company
or any Affiliate on such Certification Date.

 

(ii)

If Optionee’s Continuous Service is terminated due to death or Disability, then
the Performance-Vesting Options shall remain outstanding and eligible for
continued Annual Performance-Based Vesting and Cumulative Performance-Based
Vesting based upon actual performance over the then-current Performance Year and
the remainder of the Performance Years (or, for Cumulative Performance-Based
Vesting, over such Performance Years and all previous Performance Years, as the
case may be), with any such vesting occurring on the Certification Dates for
such Performance Years.

 

(iii)

If Optionee’s Continuous Service is terminated due to Optionee’s Qualifying
Retirement, provided such termination occurs on or after March 1, 2020, then the
Performance-Vesting Options shall remain outstanding and eligible for continued
Annual Performance-Based Vesting and Cumulative Performance-Based Vesting based
on actual performance over:

 

(A)

the then-current Performance Year (or, for Cumulative Performance-Based Vesting,
over such Performance Year and all previous Performance Years, as the case may
be), if Optionee’s Qualifying Retirement occurs on or after March 1, 2020 but
before March 1, 2021, with any such vesting occurring on the Certification Date
for such Performance Year;

 

(B)

the then-current Performance Year and the immediately following Performance Year
(or, for Cumulative Performance-Based Vesting, over such Performance Years and
all previous Performance Years, as the case may be), if Optionee’s Qualifying
Retirement occurs on or after March 1, 2021 but before March 1, 2022, with any
such vesting occurring on the applicable Certification Dates for such
Performance Years; and

 

(C)

the then-current Performance Year and the remainder of the Performance Years
(or, for Cumulative Performance-Based Vesting, over such Performance Years and
all previous Performance Years, as the case may be), if Optionee’s Qualifying
Retirement occurs on or after March 1, 2022, with any such vesting occurring on
the applicable Certification Dates for such Performance Years.

3

--------------------------------------------------------------------------------

 

(d)

Change in Control Vesting. Except as provided below, in the event of a Change in
Control, a percentage of Performance-Vesting Options shall be eligible to vest
if the value of the per Share consideration paid to the Company’s stockholders
pursuant to such Change in Control (the “Acquisition Price”) is equal to or
exceeds a certain multiple of the Exercise Price, as follows:

(i)If, in connection with a Change in Control, the Acquisition Price is equal to
2.0 times the Exercise Price, then the Performance-Vesting Options shall be
eligible to vest with respect to that percentage of the Performance-Vesting
Options equal to the excess, if any, of (x) 40% of the Performance-Vesting
Options, over (y) the percentage of Performance-Vesting Options that vested
pursuant to Section 2(a) and 2(b) prior to the date of the Change in Control;

(ii)If, in connection with a Change in Control, the Acquisition Price is between
2.0 times the Exercise Price and 3.5 times the Exercise Price, then the
Performance-Vesting Options shall be eligible to vest with respect to that
percentage of the Performance-Vesting Options equal to the excess, if any, of
(x) between 40% and 100% of the Performance-Vesting Options (such portion being
determined by the Committee to the nearest tenth of a percentage point using
linear interpolation), over (y) the percentage of Performance-Vesting Options
that vested pursuant to Section 2(a) and 2(b) prior to the date of the Change in
Control;

(iii)If, in connection with a Change in Control, the Acquisition Price is equal
to or greater than 3.5 times the Exercise Price, then all Performance-Vesting
Options outstanding and unvested at such time shall be eligible to vest.

Any Performance-Vesting Options which become eligible to vest pursuant to this
Section 2(d) shall vest and become exercisable on the earliest to occur of the
following:

 

(A)

on the occurrence of the Change in Control, unless such Performance-Vesting
Options are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or

 

(B)

if such Performance-Vesting Options are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with the Change in
Control, on the earliest to occur of (w) the first anniversary of the Change in
Control, provided Optionee is still providing Continuous Service to the Company
or any Affiliate on such date; (x) on the termination of Optionee’s employment
due to death or Disability; (y) on the termination of Optionee’s employment by
the Company without Cause; or (z) on Optionee’s Retirement or resignation for
Good Reason.

3. Adjusted EBITDA and Adjustments in Adjusted EBITDA Targets. For purposes of
this Award Certificate, the term “Adjusted EBITDA” shall mean “Operating Income
(Loss),” as such term appears on the Company’s Consolidated Statement of
Operations for the applicable fiscal year, increased or reduced by each of the
following to the

extent that any such item is used to determine “Operating Income (Loss)”: (i)
depreciation; (ii) amortization; (iii) certain extraordinary, unusual or
non-recurring charges, expenses or losses (including Impairment Charges in the
Consolidated Statement of Operations); (iv) certain restructuring costs,
integration costs and equity-based compensation expenses; (v) transaction fees
and expenses and purchase accounting adjustments; and (vi) income or gains
corresponding to certain extraordinary, unusual or non-recurring items.  In the
event of an acquisition of any business, line of business or assets by the
Company after the Grant Date, the Committee may, subject to Section 10.2 of the
Plan, in good faith and in such manner as it may deem equitable, adjust the
Adjusted EBITDA Targets and Cumulative Adjusted EBITDA Targets specified in
Appendix B to reflect the projected effect of such transaction(s) or event(s) on
such targets. In the event that, after the Grant Date, the Committee determines,
in its sole discretion, that any disposition of any business, line of business
or assets by the Company, any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company or the financial statements of the Company, or change in
applicable laws, regulations, or changes in generally accepted accounting
principles applicable to, or the accounting policies used by, the Company has
occurred such that an adjustment to the Adjusted EBITDA Targets is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available with respect to
the Option, then the Committee may, subject to Section 10.2 of the Plan, in good
faith and in such manner as it may deem equitable, adjust the Adjusted EBITDA
Targets specified in Appendix B to reflect the projected effect of such
transaction(s) or event(s) on the Adjusted EBITDA Targets.

 

4. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse upon the earliest to occur of the
following circumstances:

(a)

the Expiration Date;

(b)

three months after the termination of Optionee’s Continuous Service for any
reason other than (i) for Cause or (ii) by reason of Optionee’s death,
Disability or Retirement;

(c)

five years after the termination of Optionee’s Continuous Service by reason of
his or her Normal Retirement;

(d)

two years after the termination of Optionee’s Continuous Service by reason of
his or her Early Retirement;

4

--------------------------------------------------------------------------------

 

(e)

five years after the termination of Optionee’s Continuous Service by reason of
his or her Disability;

(f)

five years after Optionee’s death, if Optionee dies during his or her Continuous
Service or during an applicable period described in subsections 4(b)-(e) above
(upon Optionee’s death, the Option may be exercised by Optionee’s estate or
other beneficiary designated pursuant to the Plan);

(g)

immediately upon the termination of Optionee’s Continuous Service if such
termination is for Cause; or

(h)

immediately if Optionee breaches any of the covenants set forth in Appendix A.

The Committee may, prior to the lapse of the Option under the circumstances
described in subsections (b) through (h) above, extend the time to exercise the
Option as determined by the Committee in writing, but in no event may the Option
be extended beyond the Expiration Date. If Optionee or his or her beneficiary
exercises an Option after the termination of Optionee’s Continuous Service, the
Option may be exercised only with respect to the Shares that were otherwise
vested on the date of such termination or, if applicable, that become vested
following a termination Optionee’s Continuous Service due to Qualifying
Retirement pursuant to the terms of this Award Certificate.

5. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Company from time to time and (b) payment to
the Company in full for the Shares subject to such exercise. If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the Option.
Payment for such Shares shall be (i) in cash, (ii) by delivery (actual or by
attestation) of Shares previously acquired by the purchaser, (iii) by
withholding of Shares from the Option, in accordance with such procedures as the
Company may establish from time to time, (iv) to the extent permitted by the
Committee, through a broker-assisted cashless exercise program, or (v) any
combination thereof, for the number of Shares specified in such written notice;
provided that payment pursuant to clauses (ii), (iii), (iv) and (v) shall be
subject to any contractual or legal limitations or restrictions imposed on the
Company (including under any credit or similar agreement). Shares surrendered or
withheld for this purpose shall be valued at their Fair Market Value on the date
of exercise.

6. No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue to provide services to, the Company or any Affiliate

7. Payment of Taxes.

(a)

Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes),

social insurance, payroll tax, payment on account or other tax-related items
resulting from the Options (“Tax-Related Items”), Optionee acknowledges that the
ultimate liability for all Tax-Related Items legally due by Optionee is and
remains Optionee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer, if any. Optionee also acknowledges that the Company
and the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including the grant of the Option, the vesting of the Option, the exercise of
the Option, the subsequent sale of any Shares acquired pursuant to the Option
and the receipt of any dividends, and (ii) do not commit to structure the terms
of the grant or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax-Related Items.

(b)  If Optionee’s country of residence (and/or country of employment, if
different) requires withholding of Tax-Related Items, the Company and/or the
Employer shall withhold Shares or in the case of a sell to cover exercise of the
Option, shall withhold a portion of the cash proceeds, that have an aggregate
Fair Market Value sufficient to pay the Tax-Related Items required to be
withheld (as determined by the Company in good faith and in its sole discretion)
with respect to the exercised Option.  For purposes of the foregoing, no
fractional Shares will be withheld or issued pursuant to the grant of the Option
and the issuance of Shares hereunder.  In the event withholding in Shares is
prohibited or problematic under applicable law or otherwise may trigger adverse
consequences to the Company or the Employer, the Company and/or Employer shall
withhold an amount from Optionee’s regular salary and/or wages, or from any
other amounts payable to Optionee, equivalent to the Tax-Related Items required
to be withheld with respect to the exercised Option. Optionee will have no
entitlement to the equivalent amount in Shares in the case of over
withholding.  In the event the withholding requirements for Tax-Related Items
are not satisfied through the withholding of Shares, sell to cover exercise or
through withholding from Optionee’s regular salary and/or wages or other amounts
payable to Optionee, no Shares will be issued to Optionee unless and until
satisfactory arrangements (as determined by the Committee) have been made by
Optionee with respect to the payment of any Tax-Related Items which the Company
determines, in its sole discretion, must be withheld or collected with respect
to the Options.

 

(c)  If Optionee becomes subject to taxation in more than one jurisdiction,
Optionee acknowledges and agrees that the Company and the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  By accepting the grant of the Option, Optionee expressly consents
to the withholding of Shares, cash in the case of sell to cover exercise and/or
the withholding of amounts from Optionee’s regular salary and/or wages, or other
amounts payable to Optionee, as provided for hereunder.  All other Tax-Related
Items related to any Shares acquired pursuant to the Option exercise are
Optionee’s sole responsibility.

 

5

--------------------------------------------------------------------------------

 

(d)

By accepting the Option, (i) Optionee agrees that he or she shall be subject to,
and consents to the application of, any policy adopted by the Company that
requires Optionee to sell Shares to satisfy any withholding obligations for Tax
Related Items that arise with respect to this Award (a “Sell to Cover Policy”),
and (ii) in connection with any such Sell to Cover Policy, Optionee hereby
authorizes the plan administrator or other entity designated by the Company in
its sole discretion to sell a number of Shares issued in connection with the
exercise of the Option, which the Company determines, in its sole discretion, is
sufficient to generate an amount to satisfy any tax withholding obligations for
Tax Related Items, and to pay such amounts to the Company.

8. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Option is not assignable or transferable by Optionee other
than to a beneficiary or by will or the laws of descent and distribution, but
the Committee may (but need not) permit other transfers. The Option may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.

9. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Option upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

10. Stockholders Agreement; Registration Rights Agreement. As a condition to the
issuance of Shares hereunder, Optionee agrees that such Shares shall be subject
to all of the terms, conditions and restrictions contained in any Stockholders
Agreement by and among the Company and the Company’s stockholders and in any
Registration Rights Agreement by and among the Company and the Company’s
stockholders and that Optionee will become a party to and subject to such
Stockholders Agreement and such Registration Rights Agreement.

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

12. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

13. Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award

Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

14. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to CommScope Holding Company, Inc.,
1100 CommScope Place, SE, Hickory, North Carolina 28602, Attn: Corporate
Secretary, or any other address designated by the Company in a written notice to
Optionee. Notices to Optionee will be directed to the address of Optionee then
currently on file with the Company, or at any other address given by Optionee in
a written notice to the Company.

15. Compensation Recoupment Policy. The Option and any Shares issued thereunder
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to Optionee and to awards of this type. For purpose of
the foregoing, Optionee expressly and explicitly authorizes the Company to issue
instructions, on Optionee’s behalf, to any brokerage firm and/or third party
administrator engaged by the Company to hold the Shares and other amounts
acquired under the Plan to reconvey, transfer or otherwise return such Shares
and/or other amounts to the Company.

16. Restrictive Covenants. As a condition to Optionee’s receipt of the Option,
Optionee agrees to the restrictive covenants set forth in Appendix A to this
Award Certificate. In the event Optionee breaches any of the covenants set forth
in Appendix A, all Options covered by this Award Certificate, whether vested or
unvested, shall be immediately forfeited. Such forfeiture shall be in addition
to any other right the Company may have with respect to any such violation or
breach.

17.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Options granted to Optionee by electronic
means and Optionee hereby consents to receive such documents by electronic
delivery.

18.   Discretionary Nature of Plan; No Vested Rights.  Optionee acknowledges and
agrees that the Plan is discretionary in nature and limited in duration, and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time.  The grant of the Option under the Plan is a one-time benefit and does
not create any contractual or other right to receive Options or benefits in lieu
of the Option in the future.  Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an award, the number of shares of Stock subject to an award, the form of payment
of an award, the vesting and exercise provisions. Optionee further acknowledges
and agrees that any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of Optionee’s
employment with the Employer.

19.  Extraordinary Item of Compensation.  Optionee’s participation in the Plan
is voluntary.  The value of the Option is an extraordinary item of compensation
outside the scope of Optionee’s employment (and Optionee’s employment contract,
if any).  As

6

--------------------------------------------------------------------------------

 



such, the Option is not part of Optionee’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, retirement payments or similar
payments.

20. Additional Requirements.  The Company reserves the right to impose other
requirements on the Options to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with applicable laws, rules and regulations, or to facilitate the
operation and administration of the Options.  Such requirements may include (but
are not limited to) requiring Optionee to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.

 

 

 

 

 



7

--------------------------------------------------------------------------------

 

APPENDIX A

Restrictive Covenants

 

As a condition of Optionee’s receipt of this Option, Optionee agrees to the
following restrictions. This Appendix A constitutes part of the Terms and
Conditions of the Award Certificate relating to the Option.

1. Acknowledgments.

(a)

Access to Confidential Information and Relationships. Optionee acknowledges and
agrees that as a result of Optionee’s employment with the Company or an
Affiliate, Optionee’s knowledge of and access to confidential and proprietary
information, and Optionee’s relationships with the Company’s or its Affiliate’s
customers and employees, Optionee would have an unfair competitive advantage if
Optionee were to engage in activities in violation of the Restrictive Covenants.
Optionee also acknowledges and agrees that these Restrictive Covenants are
necessary to protect the trade secrets of Company.

(a)

No Undue Hardship. Optionee acknowledges and agrees that, in the event that
his/her employment with the Company terminates, Optionee possesses marketable
skills and abilities that will enable Optionee to find suitable employment
without violating the Restrictive Covenants.

(b)

Voluntary Execution. Optionee acknowledges and affirms that he/she is entering
into the Restrictive Covenants voluntarily by way of his/her acceptance of the
Option, that he/she has read the Award Certificate and this Appendix A carefully
and had a full and reasonable opportunity to consider the Option and the
Restrictive Covenants (including an opportunity to consult with legal counsel),
and that he/she has not been pressured or in any way coerced, threatened or
intimidated into accepting the Option or entering into the Restrictive
Covenants.

2. Definitions. The following capitalized terms used in this Appendix A shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

(a)

“Business” means the business of designing, building, and selling (i) wired and
wireless networks, (ii) radio frequency wireless networks including macro,
metro, DAS and small cell solutions, (iii) indoor network solutions for
commercial buildings, data centers, central offices and cable television head
ends, (iv) outdoor network solutions for telecom service providers and cable TV
networks, including FTTX solutions, (v) appliances at homes that deliver
internet or paid TV, (vi) software and appliances in cable and telecom networks
to create and manage signals for internet and video, and (vii) appliances in
enterprises that deliver wired and wireless connectivity to end users, as well
as the business of providing any other activities, products, or services of the
type conducted, authorized, offered, or provided by the Company as of Optionee’s
Termination Date, or during the two (2) years immediately prior to Optionee’s
Termination Date.

(b)

“Confidential Information” means any and all data and information relating to
the Company, its activities, business, or clients that (i) is disclosed to
Optionee or of which Optionee becomes aware as a consequence of his/her
employment with the Company; (ii) has value to the Company; and (iii) is not
generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by N.C. Gen.
Stat. § 66-152(3)); financial plans and data; management planning information;
business plans; operational methods; market studies; marketing plans or
strategies; pricing information; product development techniques or plans;
customer lists; customer files, data and financial information; details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.

(c)

“Material Contact” means (i) having dealings with a customer or potential
customer on behalf of the Company; (ii) coordinating or supervising dealings
with a customer or potential customer on behalf of the Company; (iii) obtaining
Confidential Information about a customer or potential customer in the ordinary
course of business as a result of Optionee’s employment with the Company; or
(iv) receiving compensation, commissions, or earnings within the two (2) years
prior to Optionee’s Termination Date that resulted from the sale or provision of
products or services of the Company to a customer.

(d)

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

8

--------------------------------------------------------------------------------

 

(e)

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

(f)

“Protected Customer” means any Person to whom the Company has sold its products
or services or actively solicited to sell its products or services, and with
whom Optionee has had Material Contact on behalf of the Company during his/her
employment with the Company.

(g)

“Restrictive Covenants” means the restrictive covenants contained in Sections 3
through 6 of this Appendix A.

(h)

“Restricted Period” means any time during Optionee’s employment with the
Company, as well as two (2) years from Optionee’s Termination Date.

(i)

Restricted Territory” means:

(i) the geographic area where the Company or an Affiliate engages in the
Business on a material basis, which Optionee and the Company agree includes the
United States of America (Alabama, Alaska, Arizona, Arkansas, California,
Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin,
Wyoming, and District of Columbia), Canada, Mexico, Argentina, Columbia, Brazil,
the United Kingdom, Ireland, Italy, Belgium, France, Germany, the Netherlands,
Spain, India, China, Japan, and Australia.; and

(ii) any other territory where Optionee is working on behalf of the Company
during the one (1) year preceding the conduct in question (if the conduct occurs
while Optionee is still employed by the Company) or Optionee’s Termination Date
(if the conduct occurs after Optionee’s Termination).

(j)

“Termination” means the termination of Optionee’s employment with the Company,
for any reason, whether with or without cause, upon the initiative of either
party.

(k)

“Termination Date” means the date of Optionee’s Termination.

3. Restriction on Disclosure and Use of Confidential Information. Optionee
agrees that Optionee shall not, directly or indirectly, use any Confidential
Information on Optionee’s own behalf or on behalf of any Person other than
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Optionee further agrees that he/she shall fully cooperate with the
Company in maintaining the Confidential Information to the extent permitted by
law. The parties acknowledge and agree that this Award Certificate is not
intended to, and does not, alter either the

Company’s rights or Optionee’s obligations under any state or federal statutory
or common law regarding trade secrets and unfair trade practices. Anything
herein to the contrary notwithstanding, Optionee shall not be restricted from:
(i) disclosing information that is required to be disclosed by law, court order
or other valid and appropriate legal process; provided, however, that in the
event such disclosure is required by law, Optionee shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Optionee;
(ii) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation, and Optionee shall not need the prior authorization of the Company
to make any such reports or disclosures and shall not be required to notify the
Company that Optionee has made such reports or disclosures; (iii) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
in either event solely for the purpose of reporting or investigating a suspected
violation of law; or (iv) disclosing a trade secret (as defined by 18 U.S.C. §
1839) in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

4. Non-Competition. Optionee agrees that, during the Restricted Period, he/she
will not, without prior written consent of the Company, directly or indirectly
(i) carry on or engage in business activities that are competitive with any
aspect of the Business within the Restricted Territory on his/her own or on
behalf of any Person or any Principal or Representative of any Person; (ii) hold
a position with any Person engaging in any business activities that are
competitive with any aspect of the Business, whether as employee, consultant, or
otherwise, in which (A) Optionee will have duties, or will perform or be
expected to perform services for such Person, that relate to such business
activities that are competitive with any aspect of the Business within the
Restricted Territory (for the avoidance of doubt, to the extent Optionee will
only have duties with respect to, and will only perform or be expected to
perform services for, aspects of such Person’s business that are not competitive
with any aspect of the Business, such activity shall not be restricted by the
foregoing clause (A)), or (B) Optionee will use or disclose or be reasonably
expected to use or disclose any Confidential Information for the purpose of
providing, or attempting to provide, such Person with a competitive advantage
with respect to such business activities that are competitive with any aspect of
the Business within the Restricted Territory; or (iii) own any interest in or
organize any Person which engages in any business activities that are
competitive with any aspect of the Business within the Restricted Territory;
provided, however, that nothing in this Section 4 shall prohibit or limit
Optionee’s ability to purchase or hold, solely for investment purposes, up to
two percent (2%) of the stock of any publicly traded entity (whether or not it
engages in any business activities that are competitive with any aspect of the
Business within the Restricted Territory) so long as Optionee is not actively
involved in the management, operations or business thereof.   

5. Non-Solicitation of Protected Customers. Optionee agrees that, during the
Restricted Period, he/she shall not, without the prior written consent of the
Company, directly or indirectly, on his/her own behalf or as a Principal or
Representative of any Person, solicit,

9

--------------------------------------------------------------------------------

 



divert, take away, or attempt to solicit, divert, or take away a Protected
Customer for the purpose of engaging in, providing, or selling Competitive
Services.

6. Non-Recruitment of Employees and Independent Contractors. Optionee agrees
that during the Restricted Period, he/she shall not, directly or indirectly,
whether on his/her own behalf or as a Principal or Representative of any Person,
recruit, solicit, or induce or attempt to recruit, solicit or induce any
employee or independent contractor of the Company to terminate his/her
employment or other relationship with the Company or to enter into employment or
any other kind of business relationship with the Optionee or any other Person.

7. Enforcement of Restrictive Covenants.

(a)

Rights and Remedies Upon Breach. The parties specifically acknowledge and agree
that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Optionee breaches, or threatens to breach, any
of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Optionee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company and that money damages would not provide an adequate remedy to
the Company. Optionee understands and agrees that if he/she violates any of the
obligations set forth in the Restrictive Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of restriction. Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity. Optionee understands and agrees that, if the Parties become
involved in legal action regarding the enforcement of the Restrictive Covenants
and if the Company prevails in such legal action, the Company will be entitled,
in addition to any other remedy, to recover from Optionee its reasonable costs
and attorneys’ fees incurred in enforcing such covenants. The Company’s ability
to enforce its rights under the Restrictive Covenants or applicable law against
Optionee shall not be impaired in any way by the existence of a claim or cause
of action on the part of Optionee based on, or arising out of, this Award
Certificate or any other event or transaction.

(b)

Severability and Modification of Covenants. Optionee acknowledges and agrees
that each of the Restrictive Covenants is reasonable and valid in time and scope
and in all other respects. The parties agree that it is their intention that the
Restrictive Covenants be enforced in accordance with their terms to the maximum
extent permitted by law. Each of the Restrictive Covenants shall be considered
and construed as a separate and independent covenant. Should any part or
provision of any of the Restrictive Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Award
Certificate or such Restrictive Covenant. If any of the

provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this Award
Certificate shall be valid and enforceable.

8. Miscellaneous.

(a)

Applicable Law; Forum Selection; Consent to Jurisdiction. The Company and
Optionee agree that this Award Certificate shall be governed by and construed
and interpreted in accordance with the laws of the State of North Carolina
without giving effect to its conflicts of law principles. Optionee agrees that
the exclusive forum for any action to enforce this Award Certificate, as well as
any action relating to or arising out of this Award Certificate, shall be the
state or federal courts of the State of North Carolina. With respect to any such
court action, Optionee hereby (a) irrevocably submits to the personal
jurisdiction of such courts; (b) consents to service of process; (c) consents to
venue; and (d) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, service of process,
or venue. Both parties hereto further agree that the state and federal courts of
the State of North Carolina are convenient forums for any dispute that may arise
herefrom and that neither party shall raise as a defense that such courts are
not convenient forums.

(b)

Severability. The invalidity or unenforceability of any provision of this Award
Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate.

(c)

Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Award Certificate shall not be deemed a waiver or relinquishment of any
right granted in this Award Certificate or of the future performance of any such
term or condition or of any other term or condition of this Award Certificate,
unless such waiver is contained in a writing signed by the party making the
waiver.

 

10

--------------------------------------------------------------------------------

 

 

11